Citation Nr: 0915454	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  06-16 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
residuals of a left wrist fracture with bone graft and 
degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. White, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1991 to February 
1993.  In addition, the record reflects unverified prior 
periods of active service from June 1978 to September 1978, 
and from January 1986 to December 1989.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 2005 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in St. Paul, 
Minnesota.


FINDINGS OF FACT

1.  The competent clinical evidence of record demonstrates 
that, throughout the rating period on appeal, the Veteran's 
left wrist disability has been manifested by complaints of 
pain and numbness; clinical evaluation of the Veteran's left 
wrist revealed range of motion limitations, with no 
ankylosis.

2.  The competent clinical evidence of record demonstrates 
that the Veteran has a superficial left wrist scar that is 
painful on examination.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 10 percent for residuals of a left wrist fracture with 
bone graft and degenerative joint disease have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2008); 38 
C.F.R. 
§§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Codes 5003, 
5010, 5214, 5215 (2008).

2.  The criteria for a separate 10 percent evaluation, but no 
higher, for a left wrist scar have been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.3, 4.7, 4.118, Diagnostic Codes 7801 - 7805 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between a 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and/or an effective date will 
be assigned in the event of an award of benefits sought.  
Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.

According to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
for an increased-compensation claim, section 5103(a) requires 
at a minimum that the Secretary notify the claimant that (1) 
to substantiate an increased rating claim, the evidence must 
demonstrate a "worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life," and (2) should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes (DCs), based 
on "the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life."  
The notice must also provide examples of the types of medical 
and lay evidence that may be obtained or submitted.  Further, 
if the DCs under which the claimant is rated contain criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.

In the instant case, VA issued a letter dated March 2005 
which informed the Veteran that in order to establish 
entitlement to an increased evaluation, the evidence would 
have to show that his service-connected left wrist disability 
had worsened.  The March 2005 letter gave examples of the 
types of evidence which could support the Veteran's claim for 
a higher disability rating, noting that he could submit 
statements from doctors, results of laboratory tests or X-
rays, lay statements from individuals based on their own 
knowledge and personal observations, and his own statements 
describing his symptoms.  However, the March 2005 letter did 
not inform the Veteran that the evidence must demonstrate the 
effect that the worsening of his disability has on his 
employment and daily life.  Further, the March 2005 letter 
did not inform the Veteran that should an increase in 
disability be found, a disability rating would be determined 
by applying relevant DCs, based on "the nature of the 
symptoms of the condition for which disability compensation 
is being sought, their severity and duration, and their 
impact upon employment and daily life."  Therefore, the 
Board finds that VA has not provided adequate Section 5103(a) 
notice to the Veteran, and such notice error is presumptively 
prejudicial.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

To overcome the presumption of prejudice associated with a 
pre-adjudicatory notice error, VA must show that the purpose 
of the notice was not frustrated and that the error did not 
affect the essential fairness of the adjudication.  Sanders 
487 F.3d at 889.  VA may show that the purpose of the notice 
was not frustrated by demonstrating that any defect was cured 
by actual knowledge on the part of the claimant, that a 
reasonable person could be expected to understand from the 
notice what was needed, that a benefit could not have been 
awarded as a matter of law, or perhaps where the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence.

In this case, the Board finds that the Veteran has had a 
meaningful opportunity to participate in the adjudication of 
this claim such that essential fairness was assured.  In this 
regard, the Board notes that a May 2006 statement of the case 
informed the Veteran as to the law pertaining to the 
assignment of a disability rating and effective date as the 
Court required in Dingess/Hartman.  The May 2006 statement of 
the case notified the Veteran that he should submit evidence 
relating to the impact of his disability on employment, 
including statements from his employer or other information 
regarding how his disability has affected his ability to 
work.  With regard to how the Veteran's disability affects 
his daily life, the May 2006 statement of the case informed 
the Veteran that he should submit statements discussing his 
disability from people who have witnessed how it affects him.  
The May 2006 statement of the case also notified the Veteran 
that disability ratings are based on "a schedule for 
evaluating disabilities that is published as title 38 Code of 
Federal Regulations, Part 4."  As required, the May 2006 
statement of the case noted that any new disability rating 
would be based on the "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."

In addition, the May 2006 statement of the case furnished the 
Veteran with DC 5215 regarding limitation of motion of the 
wrist and DC 5010 regarding arthritis due to trauma.  
Further, a September 2006 supplemental statement of the case 
furnished the Veteran with DC 5214 regarding ankylosis of the 
wrist.  The Board acknowledges that the record does not 
reflect that the Veteran has been furnished with the language 
of DC 5003 regarding degenerative arthritis.  In this regard, 
however, the Board notes that DC 5003 indicates that 
degenerative arthritis will be rated on the basis of 
limitation of motion under the appropriate DCs for the 
specific joint or joints involved.  Although DC 5003 provides 
an alternate method of rating degenerative arthritis in the 
absence of a demonstration of limited motion, the Veteran's 
currently assigned disability rating is based on his range of 
motion deficiencies under DC 5215.  Because limitation of 
motion has been demonstrated, the alternate method for rating 
degenerative arthritis under DC 5003 is not for application.  
Therefore, as the criteria for rating degenerative arthritis 
under DC 5003 would refer the Veteran to DC 5215 in this 
case, the Board finds that the failure to provide the Veteran 
with DC 5003 was not prejudicial, in light of the fact that 
he was furnished with DC 5215.

The Board acknowledges that various elements of VCAA notice 
were issued to the Veteran after the initial unfavorable AOJ 
decision on this claim, and therefore that the requirements 
of Pelegrini v. Principi, 18 Vet. App. 112 (2004) have not 
been met.  However, the Board notes that a VCAA timing defect 
can be cured by the issuance of fully compliant notification 
followed by a readjudication of the claim.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  With regard to 
those elements of VCAA notice contained in the May 2006 
statement of the case, the Board finds that the defect with 
respect to the timing of the VCAA notice was harmless error, 
as subsequent notice complied with the requirements of 
38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b), Dingess/Hartman, 
and Vazquez-Flores.  Moreover, this claim was readjudicated 
thereafter, and a supplemental statement of the case was 
issued in September 2006.

The Board acknowledges that the Veteran was not furnished 
with the full language of DC 5214 prior to the issuance of 
the September 2006 supplemental statement of the case.  
However, the Board notes that the Veteran had previously 
claimed entitlement to an increased evaluation for his left 
wrist disability, and that a February 1996 rating decision 
informed him that although he met the criteria for a 10 
percent disability rating based on range of motion defects, 
the next higher 20 percent disability rating could not be 
awarded as the evidence of record did not show that his wrist 
was fixed at a favorable angle.  In addition, the May 2005 
rating decision and the May 2006 statement of the case 
informed the Veteran that a higher disability evaluation was 
not warranted because the evidence did not demonstrate left 
wrist ankylosis.  As such, the Board finds that sufficient 
notice was given to the Veteran, prior to the latest 
readjudication of this claim, such that a reasonable person 
could be expected to understand that a showing of ankylosis 
would be required before a higher disability rating could be 
warranted under DC 5214.  Further, the Board notes that the 
Veteran is represented in this appeal.  See Overton v. 
Nicholson, 20 Vet. App. 427, 438 (2006) (stating that an 
appellant's representation by counsel "is a factor that must 
be considered when determining whether that appellant has 
been prejudiced by any notice error").  As such, the Board 
finds that the Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and that not withstanding Pelegrini, deciding this 
appeal would not be prejudicial to him.

Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records, and reports of post-
service VA and private treatment and assessment.  In 
addition, the claims file contains reports of VA medical 
examinations, including those conducted in April 2005 and 
June 2006.  The claims file also contains the Veteran's 
statements and those of his representative in support of his 
claim.  The Board has carefully reviewed the statements of 
record and concludes that there has been no identification of 
further available evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim.

In an April 2009 informal hearing presentation, the Veteran's 
representative argues that the April 2005 VA examination is 
inadequate because the VA examiner did not have access to the 
claims file and did not use a goniometer in testing the 
Veteran's range of motion.  See 38 C.F.R. § 4.46.  In 
addition, the Veteran's representative argues that the April 
2005 VA examination is "too old for rating purposes," and 
that a new VA examination must be provided when a veteran 
claims that a disability is worse than when originally rated 
and the available evidence is too old to adequately evaluate 
such disability.

The Board observes that the April 2005 VA examiner indicated 
that she did not have the claims file available for review.  
The Board notes, however, that such a review was not 
necessary in this case because the information needed from 
this evaluation was evidence addressing the current 
manifestations and severity of the Veteran's service-
connected left wrist disability.  This information is based 
on current clinical findings, and not conclusions drawn by 
the VA examiner that would be affected by the examiner's 
review of the claims file.  See Mariano v. Principi, 17 Vet. 
App. 305, 311-12 (2003); see also Snuffer v. Gober, 10 Vet. 
App. 400, 403-04 (1997).  In addition, although the April 
2005 VA examination does not reflect whether or not the VA 
examiner used a goniometer in measuring the Veteran's range 
of motion, the Board notes that the Veteran is already 
receiving the highest disability rating possible based on 
range of motion findings under 38 C.F.R. § 4.71a, DC 5215.  
Therefore, any failure on the part of the April 2005 VA 
examiner to use a goniometer does not render that examination 
inadequate, as the use of a goniometer could not have 
resulted in the assignment of a higher disability rating.  In 
addition, even should the April 2005 VA examination be 
considered inadequate, the record reflects that the Veteran 
was afforded a subsequent June 2006 VA examination in which 
the VA examiner fully reviewed the claims file and performed 
range of motion tests using a goniometer.  Therefore, the 
Board finds no reason to remand this case based on any 
inadequacy of the VA examinations of record.

In addition, the Board observes that the "mere passage of 
time" does not render an old examination inadequate.  
Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).  In 
Palczewski, the Court noted that the Veteran did not submit 
additional evidence showing a change in his condition nor did 
he allege at a hearing that the condition had worsened.  
Further, the Court noted a factor to consider was whether the 
submission or identification of additional lay or medical 
evidence raised the question of whether the medical evidence 
of record was sufficient to render a decision on the claim.  
Palczewski, 21 Vet. App. at 183.  In this case, the Board 
finds there is sufficient medical evidence of record to 
decide this claim.  Although the Veteran alleges in his May 
2006 substantive appeal that his left wrist disability had 
gotten worse since the time of the April 2005 VA examination, 
the Veteran was afforded a subsequent VA examination in June 
2006.  In addition, the claims file contains VA medical 
records discussing the state of the Veteran's left wrist 
disability through July 2006.  There is no indication in the 
July 2006 VA medical record that the Veteran's left wrist 
disability had gotten worse since the June 2006 VA 
examination, particularly as the July 2006 VA medical record 
reflects similar findings and complaints as those reflected 
in the June 2006 VA examination.  Further, both of these 
medical records reflect the same results upon diagnostic 
testing including motor nerve conduction studies, sensory 
nerve conduction studies, and needle electromyography.  
Therefore, the Board finds that the competent medical 
evidence of record in this case is sufficient to accurately 
portray the Veteran's current left wrist disability, and that 
no new VA examination is required.  As such, the Board finds 
that a remand is not necessary.  See 38 U.S.C.A. 
§ 5103A(d)(2)(C); see also Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (finding further development unnecessary when 
it would serve no useful purpose and would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to a veteran).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate this claim has been obtained.


Legal Criteria

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria set 
forth in VA's Schedule for Rating Disabilities.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2008).  Separate DCs 
identify the various disabilities.  Staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods in which symptoms of the 
service-connected disability that would warrant different 
ratings are exhibited.  Thus, the Board must consider whether 
a veteran is entitled to staged ratings at any time during 
the appeal period.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

When a question arises as to which of two ratings applies 
under a particular DC, the higher evaluation is assigned if 
the disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of a veteran.  38 C.F.R. § 4.3.  Further, a disability rating 
may require reevaluation in accordance with changes in a 
veteran's condition.  It is thus essential in determining the 
level of current impairment that the disability is considered 
in the context of the entire recorded history.  38 C.F.R. § 
4.1.  Nevertheless, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints, and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. 
App. 202, 206-07 (1995).  Painful, unstable, or malaligned 
joints, due to healed injury, are entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.  
The factors involved in evaluating and rating disabilities of 
the joints include weakness, fatigability, incoordination, 
restricted or excess movement of the joint, and pain on 
movement.  38 C.F.R. § 4.45.

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  
The injured hand, or the most severely injured hand, of an 
ambidextrous individual will be considered the dominant hand 
for rating purposes.  38 C.F.R. § 4.69 (2008).

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence of record.  Indeed, the 
Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000).  Therefore, the Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to this claim.

Legal Analysis

The Veteran claims that an evaluation in excess of 10 percent 
is warranted for his service-connected left wrist disability.  
See February 2005 Statement in Support of Claim.  The service 
treatment records indicate that the Veteran is right-hand 
dominant.  See, e.g., January 1993 Report of Medical History.  
See also April 2005 VA Examination; June 2006 VA Examination.

Because the Veteran's claim for an increased rating for his 
left wrist disability was received by VA in February 2005, 
the rating period on appeal is from February 2004, one year 
prior to the date of receipt of the increased rating claim.  
38 C.F.R. § 3.400(o)(2) (2008).  However, in accordance with 
38 C.F.R. §§ 4.1 and 4.2 (2008) and Schafrath v. Derwinski, 1 
Vet. App. 589 (1991), the history of the disability is for 
consideration in rating a disability.

The April 2005 VA examination reflects the Veteran's 
statement that his left wrist was fractured in service by a 
piece of wood in a sand storm in 1987.  The Veteran recalled 
being put in a cast, and stated that he underwent bone graft 
surgery sometime the next year.  The Veteran stated that he 
currently experiences a continuous achy feeling for which he 
sometimes takes Ibuprofen.  On physical examination, the 
Veteran's deep tendon reflexes at the brachial radialis were 
noted to be two out of four in both the right and left arms.  
The Veteran's radial pulse was two out of four.  Range of 
motion of the left wrist was tested, with the Veteran capable 
of 50 degrees of dorsiflexion and 50 degrees of palmar 
flexion.  An X-ray of the Veteran's left wrist at the time of 
the April 2005 VA examination revealed a slight progression 
of degenerative joint disease.  The April 2005 VA examiner 
diagnosed the Veteran with a wrist fracture, status post bone 
graft, with degenerative joint disease, a residual scar, and 
pain.

There is a March 2006 VA medical record reflecting that the 
Veteran was seen for gout.  This medical record reflects the 
Veteran's statement that he had been shovelling snow a few 
days prior, which resulted in pain, swelling, and redness in 
his left wrist.  Swelling and tenderness was noted upon joint 
examination.  There is also a March 2006 VA medical record 
addendum which notes loss of extension with regard to the 
Veteran's left wrist.  X-rays of the Veteran's left wrist 
were taken in March 2006, with an impression reflecting no 
appreciable fracture and a mild degenerative change.  

The claims file also contains an April 2006 VA medical record 
which reflects that the Veteran was seen for gouty 
arthropathy.  This medical record notes that the Veteran has 
a history of bilateral wrist pain.  Under the neurological 
section of "review of systems," this medical record 
reflects that the Veteran denied numbness and tingling in any 
extremity.  A joint examination was performed, with the 
Veteran's left wrist noted to be thickened with decreased 
range of motion.  The diagnosis on that visit was gouty 
arthropathy.

The June 2006 VA neurological examination reflects the 
Veteran's report of having fractured his left wrist in 
service "during a sandstorm when a trunk hood was blown in 
the wind and snapped his wrist backwards."  The Veteran 
noted that he was casted, but that after the cast was removed 
his left wrist required a bone graft procedure.  The June 
2006 VA examiner noted that the Veteran's service treatment 
records reflect that he fractured one of the carpal bones and 
later required a bone graft procedure due to delayed healing.  
The Veteran described currently experiencing a constant ache 
over the dorsal radial aspect of his left wrist.  The Veteran 
described intermittent swelling of his left wrist, and stated 
that he now experiences constant numbness of the entire left 
hand.  The numbness was noted to begin five centimeters 
proximal to the dorsal wrist crease.

Range of motion tests were performed using a goniometer.  The 
Veteran was capable of forearm supination and pronation from 
zero to 90 degrees.  The Veteran was capable of wrist flexion 
from zero to 40 degrees with end range pain, and wrist 
extension from zero to 25 degrees with end range pain.  The 
Veteran was capable of radial deviation from zero to 20 
degrees, and ulnar deviation from zero to 43 degrees, lacking 
approximately three degrees with end range pain.  There was 
no heat, swelling, crepitus, or passive circumduction upon 
palpation of the wrist.  However, there was tenderness over 
the dorsal aspect of the wrist with light pressure.

A sensory examination of the Veteran's right upper extremity 
was normal proximally and distally for pain, vibration, light 
touch, and proprioception.  A sensory examination of the 
Veteran's left upper extremity revealed diminished sensation, 
by the Veteran's report, in all modalities "in a glove 
distribution which is not physiologic."  Motor nerve 
conduction studies revealed normal latency, amplitude, and 
conduction velocity of the Veteran's left median and ulnar 
motor nerves.  Upon sensory nerve conduction studies, the 
Veteran's left median and radial sensory nerves demonstrated 
normal peak latency, amplitude, and conduction velocity.  The 
Veteran's left ulnar sensory nerve demonstrated normal peak 
latency, amplitude, and conduction velocity which corrected 
with a temperature correction scale.  A left comparison 
sensory median-radial test did not show any significant 
difference in the peak latencies suggesting abnormality.  
Further, needle electromyography showed normal motor units, 
recruitment and insertional activity with no evidence of 
acute or chronic denervation in the muscles tested.  An 
impression of a normal examination was noted, with no 
electrophysiological evidence of left median or ulnar 
neuropathies that could explain the Veteran's symptoms.  In 
addition, there was no electrophysiological evidence of left 
cervical radiculopathy.

The June 2006 VA examiner diagnosed the Veteran with a 
history of left wrist pain secondary to arthritic change due 
to a remote carpal fracture requiring bone graft, and non-
physiologic sensory complaints involving the left hand with a 
normal left upper extremity electrodiagnostic evaluation.  
Further, the VA examiner opined that the Veteran's sensory 
complaints, with no objective findings, were not caused by or 
related to the service-connected left wrist fracture.

Finally, there is a July 2006 VA medical record reflecting 
that the Veteran presented with a ten year history of 
"entire left hand numbness," progressively getting worse 
over the last few years.  The Veteran described his symptoms 
as numbness and tingling, "pins" in the whole hand.  The 
Veteran did not localize his symptoms to any of his digits.  
The Veteran denied any neck problems including any history of 
trauma or pain.  Upon physical examination, deep tendon 
reflexes were noted to be 2+ bilaterally.  A sensory 
examination revealed decreased sensation to light touch over 
the volar aspect of the left hand, and mildly decreased 
sensation to light touch over the lateral forearm.  Left 
compression-flexion testing and left Tinel testing were 
positive for tingling affecting the five digits.  Negative 
compression-flexion and Tinel tests were noted on the right 
side.  Motor nerve conduction studies, sensory nerve 
conduction studies, and needle electromyography were 
performed and reflected the same results and impressions as 
recorded in the June 2006 VA examination, with the exception 
of an additional impression stating that the Veteran's 
symptoms may be secondary to a chronic musculoskeletal 
process versus degenerative arthritis and that further 
clinical evaluation and testing should be considered, as well 
as hand therapy for possible custom splinting to ease pain 
and rehabilitation therapy.

The Board notes that the Veteran is already receiving the 
highest possible disability rating for a wrist disability 
based on range of motion limitations under the criteria set 
forth in 38 C.F.R. § 4.71a, DC 5215.  This DC assigns a 10 
percent evaluation when dorsiflexion of the major or minor 
wrist is less than 15 degrees, or palmar flexion of the major 
or minor wrist is limited in line with the forearm.  See also 
38 C.F.R. § 4.71, Plate I (noting normal wrist dorsiflexion 
to be from zero to 70 degrees, and normal wrist palmar 
flexion to be from zero to 80 degrees).

Under 38 C.F.R. § 4.71a, DC 5214, the next higher minor wrist 
disability rating of 20 percent is assigned when the evidence 
demonstrates favorable ankylosis of the wrist in 20 degrees 
to 30 degrees dorsiflexion.  See Dinsay v. Brown, 9 Vet. App. 
79, 81 (1996) (indicating that ankylosis is complete 
immobility of a joint in a fixed position, either favorable 
or unfavorable).  However, the clinical evidence of record 
does not demonstrate that the Veteran has ankylosis of the 
left wrist, nor any left wrist functional impairment 
comparable to ankylosis, even with consideration of 
additional functional impairment due to pain, as discussed 
further below.  Therefore, a higher disability rating is not 
warranted under DC 5214.

The Board notes that in his February 2005 statement in 
support of claim, the Veteran alleges that he now has 
arthritis in his left wrist.  See also March 2006 Notice of 
Disagreement.  In addition, the Veteran has been diagnosed 
with arthritis due to trauma.  See, e.g., June 2006 VA 
Examination (reflecting a diagnosis of left wrist pain 
secondary to arthritic change due to a remote carpal fracture 
requiring bone graft); March 2006 VA X-rays (revealing a mild 
degenerative change in the Veteran's left wrist).  Cf. July 
2006 VA Medical Record (suggesting that the Veteran's 
symptoms may be secondary to a chronic musculoskeletal 
process versus degenerative arthritis).  Therefore, 
consideration of 38 C.F.R. § 4.71a, DC 5010 is appropriate.

DC 5010 indicates that arthritis due to trauma, substantiated 
by X-ray findings, is to be rated as degenerative arthritis.  
38 C.F.R. § 4.71a, DC 5003, concerning degenerative 
arthritis, states that degenerative arthritis will be rated 
on the basis of limitation of motion under the appropriate 
DCs for the specific joint or joints involved.  As stated 
above, the Veteran is already receiving the highest possible 
disability rating for range of motion limitations of the left 
wrist under DC 5215.  DC 5003 provides an alternate method of 
rating degenerative arthritis in the absence of a 
demonstration of limited range of motion, however because the 
Veteran has demonstrated compensable range of motion 
limitations of his left wrist, the alternate method is not 
for application.  Even if the alternate method was for 
application, the next higher disability rating of 20 percent 
is not warranted unless there is X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations.  
The medical evidence of record does not demonstrate these 
criteria, and therefore no higher disability rating can be 
assigned under the DCs pertaining to arthritis.

An evaluation of the level of disability present includes 
consideration of the functional impairment of the Veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Board must 
consider 38 C.F.R. § 4.40, regarding functional loss due to 
pain, and 38 C.F.R. § 4.45, regarding weakness, fatigability, 
incoordination, or pain on movement of a joint.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The Court has emphasized 
that when assigning a disability rating, it is necessary to 
consider functional loss due to flare-ups, fatigability, 
incoordination, and pain on motion.  Id.

The Veteran's written statements reveal that he experiences 
pain in his left wrist.  In addition, the medical evidence of 
record contains various findings with regard to the DeLuca 
criteria described above.  The April 2005 VA examination 
reflects that the Veteran's left wrist fatigues and gets 
tired with overuse, including after he uses tools in his 
occupation as a mechanic.  Upon muscle strength testing, the 
Veteran was noted to be guarded secondary to his report of 
pain on the top of his wrist and tenderness to palpation.  
Upon range of motion testing, the Veteran reported being 
limited in his motion secondary to pain upon motion.  
Further, the VA examiner noted DeLuca issues of pain and 
fatigue, and estimated there to be a 20 degree loss of motion 
with flare-up.  However, it is also noted that the VA 
examiner found the Veteran to be independent in his 
activities of daily living, including driving and household 
chores.

The June 2006 VA neurological examination reflects that the 
Veteran described his left wrist pain as a five out of ten at 
its least, and a ten out of ten at its worst, on an analog 
pain scale.  Upon physical examination, the June 2006 VA 
examiner noted significant pain behaviors and some give-away 
weakness of the left hand during testing.  End range pain was 
noted upon various left wrist range of motion tests as 
described above.  Upon neurological examination, the 
Veteran's bilateral upper extremity strength was five out of 
five for shoulder abduction, elbow flexion, elbow extension, 
forearm pronation, and forearm supination.  The VA examiner 
found the Veteran's right wrist extension, flexion, and hand 
grip to be five out of five.  The VA examiner noted that 
wrist extension, wrist flexion, grip, and finger abduction 
were hard to test on the left side, but ultimately rated 
these five out of five with no strength deficit found.  There 
was no atrophy of the Veteran's intrinsic hand musculature or 
forearm musculature on the left.  The Veteran's muscle 
stretch reflexes were graded two at the biceps, triceps, and 
brachial radialis bilaterally.  

In the July 2006 VA medical record, the Veteran described 
recently noticing some weakness associated with pain in the 
wrist, and occasional tingling and numbness of the lateral 
forearm.  Upon physical examination, normal muscle bulk was 
noted in the upper extremity with the exception of mildly 
atrophic hypothenar eminence.  A manual muscle test was 
performed with scores of five out of five recorded on the 
right side for each major muscle group tested.  Scores of 
five out of five were recorded on the left side, with the 
exception of a score of four out of five for wrist extensors 
and flexors, as well as a score of four out of five for 
intrinsic thumb extension.  In each of these instances, the 
test results were noted to be limited by the Veteran's 
complaints of pain.

In terms of flare-ups, the April 2005 VA examination notes 
that the Veteran reported experiencing swelling on the top of 
his wrist based on certain activities approximately 40 times 
in the last 12 months.  The Veteran also stated at the time 
that his last flare-up had been in January and that he did 
not seek treatment.  The Veteran denied noticing any heat or 
redness associated with the flare-ups.  As described above, 
the March 2006 VA medical record reflects that the Veteran 
had a flare-up of left wrist pain, swelling, and redness 
after shovelling snow.  Swelling and tenderness were noted 
upon joint examination at that time.  The April 2006 VA 
medical record reflects that the Veteran was last seen in 
March 2006 for an "acute flare in the left wrist."  It was 
noted that the Veteran's "flare from [one month prior had] 
resolved but he has chronic pain in that wrist and hand."  
The July 2006 VA medical record reflects the Veteran's 
statement that his symptoms are worse at night, and that he 
attempts to relieve them by shaking or putting pressure on 
his hand.

Although the medical evidence of record reveals that the 
Veteran has some additional functional limitations due to 
factors such as pain and weakness, the Board finds that these 
additional functional limitations are adequately accounted 
for in the Veteran's currently assigned disability rating.  
The additional functional limitations do not support a 
finding that the Veteran's left wrist disability more closely 
approximates the criteria for the next-higher disability 
rating under any of the relevant DCs discussed above, to 
include no additional functional impairment comparable to 
ankylosis.  In particular, the Board notes that the April 
2005 VA examiner found the Veteran to be independent in his 
activities of daily living, including driving and household 
chores.  Although the April 2005 VA examiner estimated an 
additional 20-degree loss of motion during flare-ups, the 
Veteran is already receiving the highest possible disability 
rating based on left wrist range of motion limitations, and 
the Board finds that such additional 20-degree loss of motion 
during flare-ups is not comparable to ankylosis.  In 
addition, the Board notes that the medical evidence discussed 
above reveals that the Veteran demonstrated minimal to no 
deficits upon strength testing of his left wrist, and minimal 
to no atrophy upon examination.

Further, the evidence of record does not demonstrate that the 
Veteran's left wrist disability has a significant effect on 
his employment.  The April 2005 VA examination reflected that 
the Veteran was not employed, but that this was because he 
had been laid off.  There is a January 2006 medical report 
form filled out by a private physician which indicates that 
the Veteran has a permanent condition that would prevent him 
from working at his usual occupation for at least 30 days.  
However, this medical record does not indicate that this 
finding is due to the Veteran's left wrist disability.  In 
fact, the January 2006 medical report diagnoses the Veteran 
with degenerative joint disease, pseudo gout, and arthritis, 
without specifying the body part or parts to which these 
diagnoses pertain.  Further, the Board notes that 38 U.S.C.A. 
§ 1155 contemplates reductions in earning capacity, and that 
the various disability ratings are based on the average 
impairment of earning capacity resulting from such injuries 
in civil occupations.  Therefore, to the extent that any 
reduction in earning capacity can be attributed to the 
Veteran's left wrist disability, the Board finds that such 
reduction is adequately accounted for by the Veteran's 
currently assigned disability rating.

Based on the foregoing, the Board finds that the Veteran's 
current evaluation for his left wrist disability has been 
appropriate at all times during the rating period on appeal.  
Therefore there is no basis for a higher evaluation or staged 
ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  When 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt is 
given to the claimant.  See 38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  
After careful consideration however, the Board finds that the 
preponderance of the evidence in this case falls against the 
Veteran's claim, making the benefit of the doubt rule 
inapplicable.

However, the Board notes that, except as otherwise provided 
in the rating schedule, all disabilities, including those 
arising from a single disease entity, are to be rated 
separately, unless the conditions constitute the same 
disability or the same manifestation.  Esteban v. Brown, 6 
Vet. App. 259 (1994); 38 C.F.R. § 4.14.  The critical inquiry 
in making such a determination is whether any of the 
symptomatology is duplicative or overlapping, as the 
appellant is entitled to a combined rating where the 
symptomatology is distinct and separate.  Esteban, 6 Vet. 
App. at 262.  The Veteran has alleged that he has numbness in 
his hand that needs to be taken into account.  See May 2006 
Substantive Appeal.  Therefore, the Board will consider 
whether the Veteran is entitled to a separate disability 
evaluation based on left wrist neurological findings and 
complaints.  In addition, the Board notes that the RO found 
the Veteran not to be entitled to a separate disability 
evaluation for a left wrist scar.  See May 2005 Rating 
Decision; May 2006 Statement of the Case.  Therefore, the 
Board will review this finding as well.  

With regard to neurological findings and complaints, the 
Board notes that the medical evidence of record does not 
demonstrate that the Veteran has complete or incomplete 
paralysis of any of the nerves specified in 38 C.F.R. 
§ 4.124a, DCs 8510 - 8719.  Furthermore, the June 2006 VA 
examiner found that the Veteran's nonphysiologic sensory 
complaints involving his left hand are not caused by or 
related to his service-connected left wrist fracture.  There 
is no other medical evidence of record asserting that such 
neurological complaints are caused by or related to the 
Veteran's service-connected left wrist disability.  
Therefore, the Board finds that a separate evaluation based 
on neurological findings and complaints is not warranted.

With regard to a separate evaluation based on a left wrist 
scar, the Board notes that the April 2005 VA examination 
reflected a six centimeter healed scar on the dorsal aspect 
of the Veteran's left wrist on the volar surface.  The scar 
was noted to be white, not raised, not depressed, and 
nonadherent.  The June 2006 VA examiner noted a scar of 
approximately five centimeters over the volar aspect of the 
left wrist.  The scar was noted to be nonraised, nonadherent, 
and nonsensitive, although some pain behaviors were noted.  
38 C.F.R. § 4.118, DC 7804 (as in effect from August 30, 
2002) provides that a 10 percent disability rating is 
warranted for a superficial scar that is painful on 
examination.  DC 7804, Note (1) indicates that a superficial 
scar is one that is not associated with underlying soft 
tissue damage.  Based on the June 2006 VA examiner's notation 
of "some pain behavior" upon physical examination of the 
Veteran's left wrist scar, and affording the Veteran the 
benefit of the doubt, the Board finds that a separate 10 
percent disability evaluation is warranted under 38 C.F.R. 
§ 4.118, DC 7804.

The Board has further considered whether a higher separate 
disability rating is warranted for the Veteran's left wrist 
scar under other DCs, including 38 C.F.R. § 4.118, 7801 - 
7805 (as in effect from August 30, 2002).  However, no higher 
disability rating is warranted under DC 7801 as the Veteran's 
left wrist scar is not demonstrated to be deep or cause 
limited motion.  In addition, no separate disability 
evaluation is warranted under DC 7802 as the Veteran's scar 
is not demonstrated to be 144 square inches in area or 
greater.  Further, the Veteran's left wrist scar has not been 
shown to be "unstable," defined as "frequent loss of 
covering of skin over the scar."  See 38 C.F.R. § 4.118, DC 
7803.  Therefore no separate disability evaluation is 
warranted under DC 7803.  Finally,  DC 7805 provides that 
other scars can be rated based on the limitation of function 
of the affected part.  However, as discussed above, the 
functional limitations pertaining to the Veteran's left wrist 
do not merit a higher evaluation than the currently assigned 
10 percent disability rating under the relevant DCs.

As for extraschedular consideration, the threshold 
determination is whether the disability picture presented in 
the record is adequately contemplated by the rating schedule.  
Thun v. Peake, 22 Vet. App. 111 (2008).  Here, the Board 
finds that the Veteran's disability picture here is not so 
unusual or exceptional in nature as to render his schedular 
rating inadequate.  The evidence does not reflect that the 
Veteran's left wrist disability causes marked interference 
with his employment (i.e., beyond that already contemplated 
in the assigned evaluation), or necessitates any frequent 
periods of hospitalization, such that application of the 
regular schedular standards is rendered impracticable.  
Hence, referral for the assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321 (2008) is not warranted.  
See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. 
Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to an evaluation in excess of 10 percent for 
residuals of a left wrist fracture with bone graft and 
degenerative joint disease is denied.

Entitlement to a separate 10 percent evaluation, but no 
higher, for a left wrist scar is granted, subject to the 
governing regulations pertaining to the payment of monetary 
benefits.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


